[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
McClain v. State, Slip Opinion No. 2015-Ohio-5093.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2015-OHIO-5093
           MCCLAIN, APPELLEE, v. THE STATE OF OHIO, APPELLANT.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
     may be cited as McClain v. State, Slip Opinion No. 2015-Ohio-5093.]
Judgment affirmed on the authority of C.K. v. State.
 (No. 2014-1519—Submitted October 13, 2015—Decided December 10, 2015.)
     APPEAL from the Court of Appeals for Franklin County, No. 13AP-427,
                                   2014-Ohio-1711.
                                 __________________
        {¶ 1} The judgment of the court of appeals is affirmed, and the case is
remanded to the trial court for further proceedings on the authority of C.K. v. State,
Slip Opinion No. 2015-Ohio-3421.
        O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                                 __________________
                           SUPREME COURT OF OHIO




       Michael DeWine, Ohio Attorney General, Eric E. Murphy, State Solicitor,
Michael J. Hendershot, Chief Deputy Solicitor, Jeffrey Jarosch, Deputy Solicitor,
and Debra Gorrell Wehrle, Assistant Attorney General, for appellant.
       Koenig & Long, L.L.C., and Todd A. Long, for appellee.
                             __________________




                                        2